Citation Nr: 0304342	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  99-00 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from February 1943 to 
October 1945.  He was a Prisoner of War (POW) from June 1944 
to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, in pertinent part, granted service 
connection for PTSD, with assignment of a 10 percent 
disability rating.

The only issue certified for appeal was entitlement to an 
increased rating for the veteran's service-connected PTSD.  
However, the veteran filed a notice of disagreement in 
September and December 1999 in response to an April 1999 
rating decision denying his claim for service connection for 
hearing loss, thereby initiating, but not perfecting, an 
appeal.  This additional issue will be the subject of a 
remand discussed below.


FINDING OF FACT

The veteran's PTSD is manifested by mood disturbances such as 
depression, anxiety, and irritability; recurrent nightmares; 
and chronic sleep disturbances, all resulting in mild to 
moderate social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155 and 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 
and 4.130, Diagnostic Code 9411 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC) and 
supplemental statements of the case (SSOCs), together have 
adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  Furthermore, in June 2001, 
the RO sent a letter to the veteran explaining the VCAA and 
asking him to submit certain information.  In accordance with 
the requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the veteran, all medical 
records referenced by the veteran have been obtained.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to his claim.  The 
veteran has at no time reported receiving private psychiatric 
treatment.  The veteran has only reported receiving VA 
treatment, and those records were obtained.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  Where the evidence of record does not reflect the 
current state of the claimant's disability, a VA examination 
must be conducted.  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran appropriate VA examinations in 
1998, 1999, and 2000.  Although the last examination was over 
two years ago, there is no objective evidence indicating that 
there has been a material change in the severity of his PTSD 
since he was last examined.  There are no records suggesting 
an increase in disability has occurred as compared to the 
last VA examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  See also VAOPGCPREC 11-95 (the duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B.  Legal Analysis

The Board has reviewed all the evidence of record.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The evidence 
submitted by the appellant or on his behalf is extensive and 
will not be discussed in detail.  The Board will summarize 
the relevant evidence where appropriate. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial rating assigned for 
his psychiatric disorder, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 10 percent disability rating requires:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent disability rating requires:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).


A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.



And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

The VA examinations and outpatient treatment records dated 
between 1998 and 2002 show Global Assessment of Functioning 
(GAF) scores ranging from 50 to 75.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 41-50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  A GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.  A GAF score of 61-
70 contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Id.  A GAF 
score of 71-80 contemplates that if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument), with no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Id.

The criteria for a 10 percent disability rating generally 
contemplate a mild severity of psychiatric symptoms, with 
only transient symptoms or with symptoms that are controlled 
by medication.  However, this does not appear to be the 
veteran's situation.  Although his psychiatric symptoms are, 
for the most part, mild in nature, some symptoms are 
persistent (i.e., not transient), and although medication has 
relieved the severity of some of his symptoms, such as the 
level of his anxiety, it has not totally controlled them.  

The veteran does have some of the symptoms associated with a 
30 percent rating.  He periodically suffers from mood 
disturbances such as depression, anxiety, and irritability.  
His VA outpatient records show that medication lessens the 
severity of the veteran's anxiety, but it remains a 
consistent complaint for him.  It must also be noted that his 
medication was recently increased substantially in an effort 
to control his anxiety and depression.  See September 2001 VA 
treatment note.  He also has chronic sleep disturbances, with 
recurrent combat-related nightmares.  See March 2001 VA 
treatment note.  

Despite his psychiatric symptoms, the veteran does generally 
function satisfactorily, and his behavior and conversation 
are consistently normal.  The medical evidence shows only one 
report of social difficulties such as crowd avoidance.  
Otherwise, the veteran appears to have little social 
impairment.  He is not socially isolated; he travels and 
enjoys extracurricular activities such as golf and bowling.  
He appears to have good relations with friends and family, 
and he has maintained a lengthy marriage.  He no longer 
works, but that is because he reached retirement age.  He has 
never alleged any psychiatric symptomatology affected his 
work functioning.  

The Board notes that the veteran does have some mild memory 
loss, but no medical professional has concluded this is 
associated with the service-connected PTSD.  Rather, he has 
recently developed mild Alzheimer's disease, and it was only 
with onset of this condition that he began to exhibit some 
cognitive impairment.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  Even though he has not 
exhibited symptoms such as suspiciousness or panic attacks, 
the Board concludes that the objective medical evidence and 
the veteran's statements regarding his symptomatology shows 
disability that more nearly approximates that which warrants 
the assignment of a 30 percent disability rating.  See 
38 C.F.R. § 4.7.  The GAF scores assigned between 1998 and 
2002 support this conclusion.  Although some of the scores 
reflect only mild impairment consistent with a 10 percent 
rating, his 2002 VA outpatient treatment records show GAF 
scores primarily in the mid 50s, reflecting moderate 
impairment in social and occupational functioning.  Resolving 
the benefit of the doubt in the veteran's favor, the Board 
concludes at least some of the GAF scores of record are 
commensurate with a higher degree of social and industrial 
impairment as required for the assignment of a 30 percent 
disability evaluation.  

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for a 30 
percent scheduler rating from the date he filed his claim.  
Although this is a Fenderson situation and the veteran could, 
therefore, be assigned staged ratings for his PTSD, that 
would not be appropriate for this time period.  The medical 
evidence shows a consistent level of disability, and 
consequently a 30 percent rating is warranted from the date 
of claim.

The Board considered assigning the veteran a rating higher 
than 30 percent, but the preponderance of the evidence is 
against assignment of such a rating.  He meets none of the 
criteria for a rating higher than 30 percent.  For example, 
he has never exhibited impairment in thought processes or 
communication.  He does not experience delusions or 
hallucinations, and he has not exhibited inappropriate 
behavior.  His personal hygiene is appropriate.  He has only 
complained of suicidal ideations on one occasion in the last 
several years, and that was transient.  See August 1999 VA 
treatment note.  Therefore, a higher rating is not warranted.



ORDER

Entitlement to a 30 percent disability rating, and no more, 
for post-traumatic stress disorder (PTSD) is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.


REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

An April 1999 rating decision denied service connection for 
hearing loss.  In May 1999 the veteran's representative 
submitted a notice of disagreement claiming CUE in the rating 
decision.  In September 1999, the veteran submitted a 
statement indicating that he disagreed with the RO's 
decision.  In November 1999 the RO issued a Statement of the 
Case (SOC) on whether the April rating involved CUE.  In 
December 1999 the veteran's representative wrote in to state 
that his May 1999 notice was an attempt to submit a notice of 
disagreement to the April 1999 rating and that the claim of 
CUE was withdrawn.  The veteran's notice of disagreement to 
the April 1999 rating is still pending. 

It is proper to remand this claim because the veteran has not 
been provided an appropriate SOC on this issue.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.


Accordingly, this claim is REMANDED for the following:

Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to service 
connection for hearing loss.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


	(CONTINUED ON NEXT PAGE)

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



